Farmer, J.
An Appellate Court has nothing to do with events that transpired subsequent to the judgment of the lower court, except in so far as they affect appellant’s right of appeal; and although it appears in the record that the judgment has been paid in full by the appellant, the judgment will be affirmed at his cost.
2. A judgment of itself should be so explicitand accurate, that its proper interpretation does not depend on argument or verbal criticism; but where the error is only slight, and its ambiguity springs only from nice distinctions in the moaning of words, it will not be disturbed.